Citation Nr: 0714917	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  Service records show that the veteran served in 
Vietnam from June 1967 to June 1968.  He was awarded a 
Vietnam Service Medal and a Vietnam Campaign Medal.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to service 
connection for PTSD.  

The Board notes that in February 2005, the veteran requested 
a hearing before the Board.  However, the veteran 
subsequently withdrew his request in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for 
additional development and issuance of a supplemental 
statement of the case.  In February 2005, subsequent to the 
issuance of a statement of the case in January 2005, the 
veteran submitted a statement in which he described stressor 
events in service.  In January 2006, the RO obtained and 
associated with the claims folder the veteran's VA treatment 
records.  The VA treatment records show a diagnosis of PTSD.  
In March 2006, the case was transferred to the Board.  

Pursuant to 38 C.F.R. § 19.37(a) (2006), evidence received at 
the RO before the case is transferred to the Board will be 
considered by the RO and a supplemental statement of the case 
will be issued unless the new evidence is duplicative of 
evidence previously considered or is otherwise not relevant 
to the appellant's claim.  In the present case, the Board 
finds that this evidence is relevant to the claim for service 
connection for PTSD.  This evidence establishes a current 
diagnosis of PTSD and the veteran's statement provides 
information as to his claimed stressor events.  The claim was 
initially denied in July 2003 on the basis that there was no 
evidence of a confirmed diagnosis of PTSD or a corroborated 
stressor event.  The newly submitted evidence is relevant 
because it relates to the reasons for the denial.  This 
evidence is not duplicative of evidence previously 
considered.  See 38 C.F.R. § 19.37(a) (2006).  Thus, the 
Board finds that due process considerations compel the 
conclusion that the RO must first adjudicate the claim for 
service connection for PTSD in light of the medical and other 
evidence not previously considered.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of the pertinent evidence and for issuance 
of a supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. § 19.31 (2006).

The Veterans Claims Assistance Act of 2000 provides that VA 
shall notify the claimant of any information, and any medical 
or lay evidence not previously provided to VA which is 
necessary to substantiate the claim and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

As noted above, in February 2005, the veteran submitted a 
statement in which he described stressor events in service.  
The veteran described being under enemy attacks and under 
mortar attack, and witnessing mine explosions and 
causalities.  The Board finds that the RO should request the 
veteran to specify in detail the circumstances surrounding 
his claimed stressor events including the date and location 
of each event, the unit the veteran was assigned to at the 
time, and the full names of the individuals participating in 
the event, and the full names of the individuals who were 
killed in action.  The RO should ask the veteran to provide a 
two month date range for the stressor events.  The veteran 
should be advised that this information is vital to his claim 
and that failure to provide the requested information may 
result in denial of the claim.  

If the veteran provides sufficient detail about the stressor 
events, the RO should make an attempt to obtain credible 
supporting evidence of the stressor events by contacting the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records).  If any of the stressors events 
are corroborated, the Board finds that the veteran should be 
afforded a VA examination to determine whether the veteran 
currently has PTSD and if so, whether the verified stressor 
event is clinically considered to be of sufficient severity 
to warrant a valid diagnosis of PTSD.  

The record shows that the veteran receives treatment for his 
psychiatric disorder at the VA medical facility in San Diego 
and at the Veterans Center located in San Diego.  The Board 
finds that the RO should make an attempt and obtain the VA 
mental health treatment records from the San Diego medical 
facility dated from October 2003 to present, and the 
treatment records from the Veterans Center in San Diego dated 
from October 2004 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of a psychiatric disorder 
from the VA medical center in San Diego 
dated from October 2003 to present and 
from the Veterans Center in San Diego 
dated from October 2004 to present.  

2.  Request the veteran to specify in 
detail the circumstances surrounding 
his claimed stressor events (e.g. the 
mortar attacks, mine explosions, and 
enemy attacks), including the date and 
location of each event, the unit the 
veteran was assigned to at the time, 
the full names of the individuals 
participating in the event, and the 
full names of the individuals who were 
killed in action.  Ask the veteran to 
provide a two month date range for the 
stressor events.  

Advise the veteran that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  

3.  If the veteran respond to the above 
request and provides sufficient details 
of each stressor event, prepare a summary 
of all of the veteran's claimed 
stressors.  This summary, copies of the 
veteran's DD Form 214, a copy of this 
remand, and all associated documents 
should be sent to the JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, for 
verification of stressors.  

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact.

4.  If any of the stressor events are 
verified, arrange for the veteran to 
undergo a VA psychiatric examination.  
The veteran's claims must be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be advised of the stressors which 
are verified. 

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the stressor(s) 
specifically verified by the originating 
agency may be relied upon.  

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the psychiatric 
disorder was incurred in or related to 
military service.  The examiner should 
provide a complete rationale for the 
opinion.  

5.  When the RO/AMC is satisfied that the 
record is complete, readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




